                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


PATSY FERCHO,                                     CV 18-86-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

UNITED STATES OF AMERICA,
JENNY L. NELSON,

                    Defendants.

      Plaintiff has filed an Emergency Motion for Leave to File an Amended

Complaint. (Doc. 21.) Plaintiff indicates Defendant United States does not oppose

the motion, but Defendant Nelson objects to it. In light of the time sensitive nature

of Plaintiff’s request, IT IS HEREBY ORDERED that if Defendant Nelson wishes

to oppose the motion, any opposition shall be filed by November 19, 2018.

      IT IS ORDERED.

      DATED this 16th day of November, 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
